Exhibit 10.1
SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
This sets forth the Supplemental Retirement Plan Agreement made effective as of
April 9, 2009 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation
and registered bank holding company, and COMMUNITY BANK, N.A., a national
banking association, both having offices located in Dewitt, New York
(collectively, the “Employer”), and (ii) GEORGE J. GETMAN, an individual
currently residing at Manlius, New York (“Employee”).
RECITALS

  A.   Employer maintains the Community Bank System, Inc. Pension Plan, as may
be amended from time to time (“Pension Plan”).     B.   Employee is a
participant in the Pension Plan.     C.   Internal Revenue Code
Section 401(a)(17) (“Section 401(a)(17)”) limits the amount of a participant’s
compensation that may be taken into account under the Pension Plan for purposes
of calculating the participant’s Pension Plan benefit.     D.   Employee is
expected to receive compensation from Employer that exceeds the limit in effect
from time to time under Section 401(a)(17).     E.   Employer wishes to provide
Employee with a supplemental retirement benefit that is based upon the portion
of Employee’s compensation that cannot be taken into account under the Pension
Plan due to the limitation imposed on the Pension Plan by Section 401(a)(17).  
  F.   Employer also wishes to provide Employee with a supplemental retirement
benefit that generally replaces the benefit that cannot be provided pursuant to
the Pension Plan due to the maximum benefit limitations imposed on the Pension
Plan by Internal Revenue Code Section 415.

 

 



--------------------------------------------------------------------------------



 



TERMS
IN CONSIDERATION of the premises and mutual agreements and covenants contained
herein, and other good and valuable consideration, the parties agree as follows:
1. Supplemental Retirement Benefit.
(a) Employer shall pay Employee an annual supplemental retirement benefit equal
to the excess (if any) of: (i) the annual benefit that Employee would have
earned pursuant to the Pension Plan if the compensation limit imposed by
Section 401(a)(17), the maximum benefit limit imposed by Internal Revenue Code
Section 415, and the waiting period and vesting requirements imposed by the
Pension Plan, are disregarded; minus (ii) the annual benefit actually payable to
Employee pursuant to the Pension Plan. For purposes of calculating the annual
benefit described in clause (i) of this paragraph 1(a), the provisions of the
Pension Plan that describe a minimum annual normal retirement benefit and
supplemental account balance for Employee shall be disregarded. Any such minimum
annual normal retirement benefit (but not any supplemental account balance
benefit) actually payable pursuant to the Pension Plan, however, shall be taken
into account for purposes of clause (ii) of this paragraph 1(a). In addition, if
Employee retires in good standing from Employer after attaining at least age 62,
then the amount described in clause (i) of this paragraph 1(a) shall be
determined without reduction for early retirement.
(b) For the purposes of paragraph 1, Employee’s actual Pension Plan benefit will
be Employee’s accrued benefit under the Pension Plan, determined without regard
to the portion of Employee’s supplemental account balance under the Pension Plan
attributable to Employee’s elective deferrals to the Deferred Compensation Plan
for Certain Executive Employees of Community Bank System, Inc. Such accrued
benefit shall be expressed in the form of a single life annuity for Employee’s
life beginning at age 65 and determined as of the date Employee begins to
receive the supplemental retirement plan benefit (but without regard to whether
payments of the Pension Plan benefit have commenced). However, if payments of
the Pension Plan benefit commence after the date payments of the supplemental
retirement benefit begin, and if such Pension Plan benefit is greater than the
amount determined in clause (ii) of paragraph 1(a) at the time payments of the
supplemental retirement benefit begin, then the amount determined in clause
(ii) of paragraph 1(a) shall be increased to such greater amount and the
supplemental retirement benefit shall be reduced prospectively.

 

-2-



--------------------------------------------------------------------------------



 



(c) The supplemental retirement benefit described in paragraph 1 shall be
payable in monthly installments commencing on the first day of the seventh month
following the later of (i) Employee’s termination of employment with Employer,
or (ii) Employee’s 55th birthday; provided, however, that if Employee separates
from service with Employer due to Employee’s death, then the survivor portion
(if any) of the supplemental retirement benefit (as described in paragraph 1(d))
shall be payable commencing on the first day of the seventh month that follows
the month during which Employee dies.
(d) The supplemental retirement benefit described in this paragraph 1 shall be
paid in the form of a single life annuity for Employee’s lifetime or, if elected
by Employee prior to the date payments commence, in any form of actuarially
equivalent life annuity benefit (using the factors applied to determine
actuarial equivalents under the Pension Plan at the time payments begin), with
Employee’s spouse as survivor annuitant of any elected joint and survivor
annuity. However, if Employee dies prior to commencing receipt of payments under
this paragraph 1, Employee’s surviving spouse shall receive an actuarially
reduced 100 percent survivor benefit for such spouse’s lifetime, determined as
if Employee retired on the latest date described in (c) above and immediately
commenced receipt of payments (under both this paragraph 1 and the Pension Plan)
in the form of an actuarially equivalent joint and 100 percent survivor annuity
benefit, with Employee’s spouse as survivor annuitant. If Employee has no spouse
at the time of Employee’s death, no survivor benefits shall be paid pursuant to
this Agreement.

 

-3-



--------------------------------------------------------------------------------



 



2. Grantor Trust. Employer shall establish a “grantor trust” (as that term is
defined in Internal Revenue Code Section 671) to aid it in the accumulation and
payment of the supplemental retirement benefit described in paragraph 1;
provided that the trust shall be established with the intention that the
creation and funding of the trust shall not result in the recognition of gross
income by Employee of any amount credited under the trust prior to the date the
amount is paid or made available. Assets of the trust, and any other assets set
aside by Employer to satisfy its obligations under this Agreement, shall remain
at all times subject to the claims of Employer’s general creditors. Employee and
his beneficiaries shall not have any rights under this paragraph 1 that are
senior to the claims of general unsecured creditors of Employer. Notwithstanding
any other term or provision of this Agreement or the trust, and to the extent
consistent with Internal Revenue Code Section 409A and this Agreement, within
ten business days following Employee’s termination of employment with Employer
due to Employee’s retirement, disability or death, or, if earlier, immediately
prior to the effective date of a “Change of Control” (as defined in the
employment agreement between Employee and Employer), Employer shall fully fund
the trust (using the same actuarial assumptions used to establish funding in the
Pension Plan) for all benefits earned pursuant to this Agreement through the
date of Employee’s termination of employment or the effective date of the Change
of Control, as applicable.
4. Construction and Severability. The invalidity of any one or more provisions
of this Agreement or any part thereof, all of which are inserted conditionally
upon their being valid in law, shall not affect the validity of any other
provisions to this Agreement; and in the event that one or more provisions
contained herein shall be invalid, as determined by a court of competent
jurisdiction, this instrument shall be construed as if such invalid provisions
had not been inserted. This Agreement shall be interpreted and applied in all
circumstances in a manner that is consistent with the intent of the parties that
amounts earned and payable pursuant to this Agreement shall not be subject to
the premature income recognition or adverse tax provisions of Internal Revenue
Code Section 409A.

 

-4-



--------------------------------------------------------------------------------



 



5. Governing Law. This Agreement was executed and delivered in the State of New
York and shall be construed and governed in accordance with the laws of the
State of New York.
6. Assignability and Successors. The right to receive the supplemental
retirement benefit described in this Agreement shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance, nor subject to attachment, garnishment, levy, execution or other
legal or equitable process for the debts, contracts or liabilities of Employee
or his beneficiaries. However, this Agreement shall be binding upon and shall
inure to the benefit of the successor of Employer through merger or corporate
reorganization.
7. Miscellaneous. This Agreement constitutes the entire understanding and
agreement between the parties with respect to the subject matter hereof and
shall supersede all prior understandings and agreements. This Agreement cannot
be amended, modified, or supplemented in any respect, except by a subsequent
written agreement entered into by the parties.
8. Counterparts. This Agreement may be executed in counterparts (each of which
need not be executed by each of the parties), which together shall constitute
one and the same instrument.
9. Jurisdiction and Venue. The jurisdiction of any proceeding between the
parties arising out of, or with respect to, this Agreement shall be in a court
of competent jurisdiction in New York State, and venue shall be in Onondaga
County. Each party shall be subject to the personal jurisdiction of the courts
of New York State.

 

-5-



--------------------------------------------------------------------------------



 



The foregoing is established by the following signatures of the parties.

              COMMUNITY BANK SYSTEM, INC.
 
       
 
  By:   /s/ Mark E. Tryniski
 
       
 
  Its:   President and CEO
 
       
 
            COMMUNITY BANK, N.A.
 
       
 
  By:   /s/ Bernadette R. Barber
 
       
 
  Its:   Senior Vice President, Chief HR Officer
 
       
 
            /s/ George J. Getman      

 

-6-